Order issued November 14, 2012




                                         In I’Iie
                                 (ftiiirt uf
                                          ipi ala
                     .Fiftli Jiatrirt nf Lrxaa at )a1laa
                                  No. 05-1i-01399-CV


                           I)EBRA KAY HEALY, Appellant

                                           V.

                             ROBERT FUSTON, Appellee


                                        ORDER


                   Before Justices O’Neill. FitzGerald. and Lang-Miers

      Appel1ants October 1. 2012 Motion to Reinstate Appeal is DENIED.




                                                KERRY P. l:ITZGFRAl I)
                                                .it ‘s II( ‘I